Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 2, 2015

                                     No. 04-15-00029-CV

             DIAGNOSTIC RESEARCH GROUP and John R. Holcomb, M.D.,
                               Appellants

                                               v.

                                        Sushma VORA,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00357
                            Honorable Larry Noll, Judge Presiding

                                        ORDER
       This is an accelerated appeal. Appellee’s brief was due to be filed on March 9, 2015.
Because Appellee did not file a timely brief or motion for extension of time, this Court ordered
Appellee to file a brief or a motion for extension of time on or before March 27, 2015. Appellee
was cautioned that failure to respond would result in the case being set “at issue” and submitted
without the appellee’s brief. Appellee filed a motion for extension of time on March 27, 2015,
seeking extension to April 8, 2015.
       It is ORDERED this motion for extension of time is GRANTED. Appellee must file the
brief on or before April 8, 2015. FURTHER REQUESTS FOR EXTENSIONS OF TIME
ARE DISFAVORED.

                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court